Citation Nr: 0107569	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946, and died in January 1998.  The appellant is the 
veteran's widow.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's death certificate shows that he died on 
January [redacted], 1998, of "metastatic carcinoma of the colon, due 
to or as a consequence of a history of atrial fibrillation, 
and due to or as a consequence of a history of duodenal 
ulcer."

3.  At the time of his death, the veteran was assigned a 10 
percent evaluation for his service-connected duodenal ulcer.  

4.  The medical evidence, including the veteran's death 
certificate, clinical treatment records, and the opinion of a 
VA medical examiner of January 2000, does not persuasively 
show that the underlying cause of the veteran's death 
involved his duodenal ulcer or any other event of his active 
service.  



CONCLUSION OF LAW

The veteran's death was not caused by any event in service, 
or by his service-connected duodenal ulcer.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
duodenal ulcer was an underlying cause in his death, or that 
it otherwise materially hastened the cause of his death.  In 
such cases, the VA has a duty to assist the claimant in 
developing facts which are pertinent to the claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Among the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the appellant in developing evidence in support of 
her claim for service connection for the cause of the 
veteran's death.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording a 
medical examination, or, in the present case, a review of the 
medical evidence contained in the claims file by the 
appropriate medical professional, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the appellant's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained by the RO.  Such 
evidence includes the veteran's service medical records, 
reports of VA rating examinations conducted during the course 
of his lifetime, post-service clinical treatment records, the 
veteran's death certificate, the report of a VA medical 
examiner who reviewed the medical evidence contained in his 
claims file, and personal statements by the appellant, in 
which she advanced her contentions in this case.  In 
addition, the Board notes that with her substantive appeal, 
the appellant requested that she be scheduled to attend a 
personal hearing.  However, in May 2000, she withdrew her 
hearing request due to health reasons.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, the Board 
concludes that the VA has complied with its duty to assist in 
the development of evidence in support of the appellant's 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

The law provides that benefits arising from the death of a 
veteran may be granted to a spouse of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991).  Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury or disease in the line of duty.  See 38 U.S.C.A. 
§ 1110 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2000).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2000).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2000).  
Therefore, service connection for the cause of the veteran's 
death may be demonstrated by a showing that the death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  

Historically, service connection for what was then 
characterized as a chronic duodenal ulcer was established by 
a June 1947 VA rating decision.  A 10 percent evaluation was 
assigned, effective from June 10, 1946.  At that time, the 
veteran was noted to have complained of abdominal pain, 
although no apparent abnormalities were shown on examination.  
A peptic ulcer was suspected.  Following a gastrointestinal 
series, the veteran was shown to have normal stomach contour, 
but the duodenal cap was deformed.  He was subsequently 
diagnosed with a chronic duodenal ulcer.  A subsequent VA 
rating examination of August 1949 shows that the veteran 
complained of epigastric pain and soreness which was relieved 
by eating food.  The stomach and esophagus were found to be 
normal with good motility, but the duodenal bulb was deformed 
with a constant defect on the greater curvature side.  The 10 
percent disability rating was continued.  

The report of a May 1956 VA rating examination shows that the 
veteran complained of experiencing intermittent dull pain in 
the epigastrium after eating.  The veteran indicated that 
such pain would occur typically after eating spicy foods, and 
that his symptoms would recur every two to three months.  A 
gastrointestinal series was conducted in which the only 
deformity noted involved the duodenal bulb.  No crater was 
indicated.  The veteran's assigned 10 percent evaluation was 
continued until the time of his death.  

As noted, the veteran died on January [redacted], 1998, and the 
primary cause of death as listed on his death certificate was 
metastatic carcinoma of the colon.  In addition, "history of 
atrial fibrillation" and "history of duodenal ulcer" were 
listed as other disabilities present at the time of his 
death.  Private and VA clinical treatment records dating from 
May 1996 through December 1997 show that in May 1996, the 
veteran experienced an onset of atrial fibrillation which was 
considered to have been due to stress resulting from acute 
pneumonia.  At that time, he was also shown to have a prior 
history of cholelithiasis.  In February 1997, the veteran was 
shown to have experienced rectal bleeding, and upon 
examination, was found to have adenocarcinoma of the colon.  
He underwent surgery at that time.  He was further noted to 
have a duodenal ulcer with partial outlet obstruction, and he 
underwent a central hyperalimentation in May 1997.  

Treatment records show that the veteran was admitted for 
treatment in March and April 1997 for complaints of nausea, 
vomiting, and diarrhea.  The treating physician observed that 
the veteran had "horrible peptic ulcer disease with duodenal 
ulcer disease, and reflux esophagitis."  The veteran's 
overall condition had improved over the course of his 
treatment with increasing his food intake.  He underwent 
hyperalimentation afterwards.  The clinical treatment records 
generally show that the veteran's duodenal ulcers improved 
with treatment to a degree, but he continued to experience 
gastrointestinal problems including duodenal ulcers.  He had 
also developed esophagitis which had worsened over time due 
to vomiting.  

Treatment records dated in August 1997 show that the veteran 
continued to experience problems related to his duodenal 
ulcer, and also show that by that time, he was diagnosed with 
terminal carcinoma.  In October 1997, the veteran was noted 
to have undergone site-to-site colon bypass surgery due to 
recurrent metastatic colon carcinoma.  

In January 2000, the veteran's claims file, including the 
relevant medical evidence contained within, were reviewed by 
a VA staff physician to determine if a relationship existed 
between the veteran's death and his service-connected 
duodenal ulcer.  In addition, the examining physician 
addressed the issue of whether the veteran's duodenal ulcer 
either caused or aggravated the metastatic colon carcinoma 
listed as the cause of death on the death certificate.  In 
his report, the VA examiner  discussed the veteran's medical 
history in great detail, and noted that he had suffered from 
problems with his duodenal ulcer at the time he had been 
treated for his colon carcinoma.  The examiner stated that 
there was no indication to show treatment for the duodenal 
ulcer from 1947 to 1997, although the defect remained.  
According to the examiner, the veteran was diagnosed with 
invasive carcinoma of the colon at the hepatic flexure of the 
right upper quadrant, and also at the sigmoid colon of the 
left lower quadrant.  The veteran was also noted to have 
experienced cholelithiasis and cholecystitis, and underwent a 
subtotal colectomy and a cholecystectomy.  Following that 
procedure, the veteran had been readmitted for an ileus and 
dehydration in March 1997.  The veteran was noted to have had 
"huge duodenal ulcers," but there was no indication that a 
biopsy of the duodenum had been performed.  By August 1997, 
the veteran was found to have a recurrence of diffuse 
abdominal carcinomatosis, secondary to metastatic, moderately 
differentiated, mucinous adenocarcinoma which was located on 
the small bowel and abdominal wall.  The veteran's overall 
condition continued to decline from that point forward, and 
he died in January 1998.  

The examiner stated that the veteran's death certificate 
clearly stated that his death was the result of metastatic 
adenocarcinoma of the colon.  The atrial fibrillation and 
duodenal ulcer were listed as secondary and tertiary 
diagnoses.  Such was not uncommon for death certificates to 
list additional medical diagnoses, according to the examiner.  
With respect to the veteran's duodenal ulcer, the examiner 
offered that the disorder had been present many years ago, 
but following that, the examiner indicated that there was 
what he characterized as an exceptionally long period during 
which there were no medical records to indicate that the 
duodenal ulcer was active.  The examiner stated that although 
the duodenal ulcer and atrial fibrillations did complicate 
the veteran's postoperative course, based on his review of 
the medical records, they were not the cause of death.  Such 
complications as chronic diarrhea, nutritional difficulties, 
and bowel obstructions were common with such metastatic colon 
cancer.  Therefore, the examiner offered his opinion that the 
veteran's duodenal ulcer did not play a significant role in 
causing his death.  The examiner recognized that the duodenal 
ulcer caused discomfort and required additional care and 
treatment, but based on the medical records, the veteran's 
death was caused by the metastatic carcinoma of the colon as 
evidenced by chronic diarrhea, pain, weight loss, nutritional 
difficulties, and bowel obstruction.  Further, the examiner 
stated that no biopsy had shown that the veteran had cancer 
of the esophagus, stomach, or duodenum.  He also stated that 
duodenal ulcers are not a known cause of colon cancer.  

The Board has reviewed the foregoing, and finds that the 
preponderance of the evidence is against a finding that the 
veteran's death was incurred in or as a result of his service 
or service-connected disability.  He was diagnosed with 
metastatic colon cancer in 1997, some 51 years following his 
discharge from service.  There are no known clinical 
treatment records dating from the period of his last known 
treatment for duodenal ulcers and 1997 when the veteran's 
health began to decline.  The service medical records are 
negative for any indication of any sort of metastatic or 
other carcinoma.  Moreover, while the veteran's treating 
physicians generally noted that he experienced problems with 
his duodenal ulcers, the record fails to contain any medical 
opinion suggesting a link between the duodenal ulcers and the 
veteran's terminal colon cancer.  

Of greatest significance is the report of the January 2000 VA 
medical review of the veteran's claims file.  The VA 
physician conducting the review offered his opinion that the 
veteran's death was not the result of his service-connected 
duodenal ulcers.  The examiner stated that duodenal ulcers 
were not a known cause of cancer, and the veteran was not 
shown to have cancer involving his duodenum or surrounding 
areas.  The Board recognizes, as pointed out by the VA 
physician, that the veteran's duodenal ulcers caused 
discomfort and necessitated additional treatment during his 
last year.  However, the examiner stated that despite such 
complications, the veteran's death was not caused by the 
service-connected duodenal ulcers, but rather, was the result 
of metastatic colon cancer.  The Board finds that the January 
2000 opinion by the VA physician carries the greatest 
probative weight in this case.  

Moreover, the appellant has not contended that the veteran 
was or should have been entitled to receive compensation at 
the time of his death for a service-connected disability that 
was continuously rated as totally disabling for a period of 
10 years or more immediately preceding death or 
hypothetically would have been entitled to such rating on 
evidence in the file.  See Green v. Brown, 10 Vet. App. 111, 
118 (1997).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The only medical opinion addressing the etiology of 
the cause of the veteran's death is that contained in the 
report of the January 2000 medical records review.  That 
report concluded with the examiner's opinion that the 
veteran's death was not caused by his service-connected 
disability.  Lay statements by the appellant in which she 
described the progress of the veteran's terminal illness, and 
in which she advanced her contentions with respect to the 
cause of his death, do not constitute medical evidence.  As a 
lay person, lacking in medical training and expertise, the 
appellant is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  Therefore, the Board finds 
that the appellant's appeal must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

